DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A).
Regarding claim 1, Ferrando discloses a chilled beam (air conditioning unit 5, the air conditioning unit has evaporator pipes that is cooled to cool the air), comprising:
a body (casing 1 and base 2) of the chilled beam (5) including a first side (left side) and a second side (right side) opposite to the first side;
a first mounting bracket (claw 16 with end 18) coupled to the first side (left) and configured to rotate against a first bias (a spring force away from left side of casing 1) of the first mounting bracket and in response to a first force against the first mounting bracket (the claw 16 flex towards the casing 1 when the unit is inserted into the false ceiling, see paragraph 0029 of the translation); and
a second mounting bracket (claw 17 with end 19) coupled to the second side (right) and configured to rotate against a second bias (a spring force away from second 
Ferrando fails to disclose a first post-mount fastener configured to extend through the first mounting bracket and into the first side of the body of the chilled beam; and a second post-mount fastener configured to extend through the second mounting bracket and into the second side of the body. 
Oishi (Fig. 4) discloses a first post-mount fastener (screws 11) configured to extend through the first mounting bracket (3) and into the first side of the body of the chilled beam (a vertical side of a/c body 1). 
Accordingly, the screws 11 may be provided in the claws 16 and 17 to fix the claws onto the respective left side and right side of casing 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first post-mount fastener configured to extend through the first mounting bracket and into the first side of the body of the chilled beam; and a second post-mount fastener configured to extend through the second mounting bracket and into the second side of the body in Ferrando as taught by Oishi in order to fix the claws 16 and 17 onto the surface of the casing 1.
Regarding claim 2, Ferrando further discloses wherein the first mounting bracket (claw 16) is configured to rotate against the first bias in a first circumferential direction (the claw 16 rotates in counter clockwise direction about the top bent of the claw 16) between a first deployed position (relaxed position of Fig. 1) and a first retracted position in response to the first force (flexed position when the unit 5 is 
Regarding claim 3, Ferrando further discloses wherein the first circumferential direction is opposite to the second circumferential direction (claw 16 rotates counterclockwise and claw 17 rotates clockwise).
Regarding claim 4, Ferrando further discloses wherein the first mounting bracket is configured to resist a first upward force exerted by a first strut (rods 13 on left side) on which the chilled beam is configured to be mounted, and wherein the second mounting bracket is configured to resist a second upward force exerted by a second strut (rods on second side) on which the chilled beam is configured to be mounted (the claws 16 and 17 are configured or made to resist the upward force of the rods 13, i.e. the claws do not bend so that supports the unit 5 on the bent ends 20 of the support 15).
Regarding claim 8
Regarding claim 9, Ferrando fails to disclose wherein a third mounting bracket coupled to the first side of the body and configured to rotate against a third bias of the third mounting bracket in response to a third force against the third mounting bracket; and a fourth mounting bracket coupled to the second side and configured to rotate against a fourth bias of the fourth mounting bracket in response to a fourth force against the fourth mounting bracket.
Oishi (see Figs. 2 and 5) discloses two mounting brackets provided on one side of an a/c body 1; and another two mounting brackets provided on opposite side of the a/c body 1.
Therefore, it is obvious to one of ordinary skill in the art to duplicate the claws 16 and 17 so that the casing 1 has two claws 16 on the left side; and two claws 17 on the right side. As a result, a third mounting bracket (second claw 16 on left side) coupled to the first side of the body and configured to rotate against a third bias of the third mounting bracket in response to a third force against the third mounting bracket (the second claw 16 rotates in the way as the first claw 16 on left side); and a fourth mounting bracket (second claw 17 on right side) coupled to the second side and configured to rotate against a fourth bias of the fourth mounting bracket in response to a fourth force against the fourth mounting bracket (the second claw 17 rotates in the way as the first claw 17 on right side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third mounting bracket and a fourth mounting bracket as set forth in claim 9 in Ferrando as taught by Oishi in order to stabilize the fixation on four corners of the a/c unit 5.
Regarding claim 11, Ferrando further discloses wherein the first mounting bracket comprises a first mounting surface (an arm of the claw 16 mounted on the casing 1) and the second mounting bracket comprises a second mounting surface (an arm of the claw 17 mounted on the casing 1), and wherein the first mounting surface and the second mounting surface are configured to extend parallel to each other while the first mounting bracket and the second mounting bracket are in a deployed position (the arms of the claws 16 and 7 are parallel to each other on the vertical sides of the casing 1).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A) as applied to claim 1 above, and further in view of Backham (GB 2561581 A).
Regarding claim 5, Ferrando fails to disclose wherein the first mounting bracket comprises a first flange configured to contact the first side of the body to resist the first upward force, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the body to resist the second upward force.
Backham (Fig. 2-3) discloses wherein the mounting bracket (10) comprises a flange (reinforcing angles 30) configured to contact the side of the body (plate body) to resist the upward force (that resist further bending of the bracket 10 about the hinge line 14).
Therefore, the flange taught in Backham may be provided in the claws 16 and 17 of Ferrando to resist further bending of the ends 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first mounting bracket .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A) as applied to claim 1 above, and further in view of Randall (US Patent No. 2,971,666).
Regarding claim 6, Ferrando fails to disclose wherein the first mounting bracket configured to support a weight of the first mounting bracket via the first bias (the claw 16 supports the a/c unit 5 through the elasticity of the claw 16), and to enable the first mounting bracket to rotate in a first circumferential direction in response to the first force (the claw 16 rotates in counter clockwise direction about the top bent of the claw 16).
Ferrando fails to disclose the first mounting bracket comprises a hinge.
Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10.
The claw and hinge structure in both Ferrando and Randall are structures to secure an item on a wall or a support. The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. Therefore, the spring loaded hinge may replace the claws 16 and 17 in Ferrando, with a bias away from the casing 1. Also note that the hinge may also include lugs 78 so that the rotation of the hinge can be limited to a certain angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first mounting bracket comprises a hinge in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Regarding claim 7, Ferrando as modified further discloses wherein the hinge comprises a spring including a spring force configured to exert the first bias (the modified Ferrando includes a spring having bias away from the casing 1).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Oishi (JP 2001-133034 A) as applied to claim 1 above, and further in view of Oliver (US Patent No. 8,453,790).
Regarding claim 12, Ferrando fails to disclose wherein the chilled beam comprises water coils configured to receive cooled or heated water.
Oliver discloses the chilled beam (heating and cooling section 22) comprises water coils (chill and heated water coils 28 and 29) configured to receive cooled or heated water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chilled beam comprises water coils configured to receive cooled or heated water in Ferrando as taught by Oliver in order to easier retrofitting cooling and heating air-conditioners (see “Background of the Invention” of Oliver).
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Sharp (US Patent No. 4,449,166).
Regarding claim 13, Ferrando (Figs. 1-3) discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a first mounting strut (support 15 on left side);
a second mounting strut (support 15 on right side); and
a chilled beam (air conditioning unit 5, the air conditioning unit has evaporator pipes that is cooled to cool the air) including a first rotatable mounting bracket (claw 16, with rotatable end 18) disposed on a first side (left side) of the chilled beam and configured to sit on the first mounting strut in a deployed position (on end 20 of support 15 in relaxed position of Fig. 1), and a second rotatable mounting bracket (claw 17, with rotatable end 19) disposed on a second side (right side) of the chilled beam opposite to the first side and configured to sit on the second mounting strut in the deployed position (on end 20 of support 15 in relaxed position of Fig. 1), wherein each of the first and second rotatable mounting brackets is biased to the deployed position (the claws 16 and 17 are biased away from the casing 1 due to the spring force).
Ferrando fails to disclose a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut; and
suspension wires coupled to the cross-bracket and configured to be coupled to a mounting wall.
Sharp (Fig. 2) discloses a cross-bracket (16) configured to engage the first mounting strut (14 on front side of the fixture 21) and the second mounting strut (14 on back side of the fixture 21) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 16 fixes the distance between the brackets 14 so that the fixture hangs on the brackets 14).
Since Sharp’s structure defines a rectangular structure having a fixed distance between the supports, so that the lighting fixture 21 can be stably mounted onto the supports. Therefore, the modification of Sharp can have additional supports 15 provided on the front and back sides of casing 1 (in Fig. 1) so that defines a rectangular structure with respective rods 13 connects the added supports 15 and the ceiling 4. As a result, suspension wires (rods 13 of the added supports 15) coupled to the cross-bracket (the added brackets between the supports 15) and configured to be coupled to a mounting wall (the rods are coupled to ceiling 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cross-bracket configured to engage the first mounting strut and the second mounting strut to stabilize a distance between the first mounting strut and the second mounting strut; and suspension wires coupled to the cross-bracket and configured to be coupled to a mounting wall in Ferrando as taught by Sharp in order to prevent undesired movement of the supports 15.
Regarding claim 20, Ferrando further discloses wherein the chilled beam comprises a plenum (inside casing 1) having a plenum flow path (air flow path) defined within a plenum body (casing 1), wherein the first mounting bracket is mounted to the plenum body on the first side of the chilled beam (the left side), and wherein the second mounting bracket is mounted to the plenum body on the second side of the chilled beam (the right side).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Sharp (US Patent No. 4,449,166) as applied to claim 13 above, and further in view of Randall (US Patent No. 2,971,666).
Regarding claim 14, Ferrando fails to disclose wherein
a first hinge of the first mounting bracket, wherein the first hinge is configured to enable rotation of the first rotatable mounting bracket between the deployed position and a retracted position, in response to a first downward force on the first mounting bracket by the first mounting strut; and
a second hinge of the second mounting bracket, wherein the second hinge is configured to enable rotation of the second rotatable mounting bracket between the deployed position and the retracted position, in response to a second downward force on the second mounting bracket by the second mounting strut.
As noted in claim 6 above, Randall discloses wherein the first mounting bracket comprises a torsional spring loaded hinge (hinge 60 with coil springs 64) having rotatable hinge leaf 52 and base plate 36 fixed to an electrical outlet box 10. 
The use of hinges is advantageous over the claws because the spring force and the hinge arm thickness can be independently selected. In the case of Ferrando, one can design a bracket strong enough to adequately support the weight of the a/c unit 5, while minimize the insertion force by reducing the spring force of the hinge. The spring loaded hinge may replace the claws 16 and 17 in Ferrando, with a bias away from the casing 1. Lugs 78 may be included so that the rotation of the hinge can be limited to a certain angle.
Therefore, the hinge connecting the end 18 is configured to enable rotation of the first rotatable mounting bracket between the deployed position (relaxed position of Fig. 1) and a retracted position (flexed position), in response to a first downward force on the first mounting bracket by the first mounting strut (when the unit 5 is inserted and the end 18 rotates toward the casing 1 by a downward force); and the hinge connecting the end 19 is configured to enable rotation of the second rotatable mounting bracket between the deployed position (relaxed position of Fig. 1) and the retracted position (flexed position), in response to a second downward force on the second mounting bracket by the second mounting strut (when the unit 5 is inserted and the end 19 rotates toward the casing 1 by a downward force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first hinge of the first mounting bracket and a second hinge of the second mounting bracket in Ferrando as taught by Randall in order for an easier insertion of the a/c unit 5 to the supports 15.
Regarding claim 15, Ferrando as modified further discloses a first spring configured to exert a first spring-force to bias the first mounting bracket toward the deployed position and away from a retracted position; and a second spring configured to exert a second spring-force to bias the second mounting bracket toward the deployed position and away from the retracted position (the modified Ferrando includes springs provided to rotate ends 18 and 19 and they have bias away from the casing 1).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Sharp (US Patent No. 4,449,166) as applied to claim 13 above, and further in view of Backham (GB 2561581 A).
Regarding claim 19, Ferrando fails to disclose wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the chilled beam to prevent rotation of the second mounting bracket beyond the deployed position.
As shown in claim 5 above, Backham (Fig. 2-3) discloses wherein the mounting bracket (10) comprises a flange (reinforcing angles 30) configured to contact the side of the body (plate body) to resist the upward force (that resist further bending of the bracket 10 about the hinge line 14).
Therefore, the flange taught in Backham may be provided in the claws 16 and 17 of Ferrando to resist further bending of the ends 18 and 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first mounting bracket comprises a first flange configured to contact the first side of the chilled beam to prevent rotation of the first mounting bracket beyond the deployed position, and wherein the second mounting bracket comprises a second flange configured to contact the second side of the chilled beam to prevent rotation of the second mounting bracket beyond the deployed position in Ferrando in view of Backham in order to provide a support of the claws on the casing 1 to prevent failure at the bends of the claws 16 and 17.
Claims 21-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666) and Kramer (US Patent No. 3,536,287)
Regarding claim 21, Ferrando (Figs. 1-3) discloses a chilled beam installation assembly, comprising:
a mounting strut (support 15 on left side); and
a rotatable mounting bracket (claw 16 with end 18) coupled to a chilled beam side wall (left side of casing 1) and configured to enable rotation of the rotatable mounting bracket relative to the chilled beam side wall between a retracted position in which the rotatable mounting bracket is not configured to sit on the mounting strut (flexed position when the unit 5 is inserted where the end 18 is below the end 20 of support 15) and a deployed position in which the rotatable mounting bracket is configured to sit on the mounting strut (on end 20 of support 15 in relaxed position of Fig. 1).
Ferrando fails to disclose a rotatable mounting bracket having a hinge; and a fastener extending through the rotatable mounting bracket and into the mounting strut such that, in an installed configuration, the mounting bracket is coupled to the mounting strut.
Please see the rejection of claim 6 for the modification of the claw 16 into a hinge as taught by Randall.
Kramer discloses a fastener (screw 38 in hole 36, see Figs. 1 and 2) extending through the mounting bracket (10) and into the mounting strut (D) such that, in an installed configuration, the mounting bracket is coupled to the mounting strut (the bracket 10 is mounted onto the door D).
Since both attachments of Ferrando and Kramer are both directed to hook structures where a downward movement of the mounting bracket is restrained, a fastener provided between the end 18 of claw 16 can be provided with a fastener so that the position of ends 18 and the end 20 of support 15 can be fixed. As a result, the front and back movement according to Fig. 1 Ferrando can be restrained so that prevent accidental falling of the a/c unit from the support 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a fastener extending through the rotatable mounting bracket and into the mounting strut such that, in an installed configuration, the mounting bracket is coupled to the mounting strut in Ferrando as taught by Kramer in order to prevent movement (i.e. to and from the page of Fig. 1 of Ferrando) so that prevents the a/c unit falling from the support 15.
Regarding claim 22, Ferrando as modified further discloses:
an additional mounting strut (support 15 on right side); and
an additional rotatable mounting bracket (claw 17 with end 19) coupled to an additional chilled beam side wall (right side of casing 1) and configured to enable rotation of the additional rotatable mounting bracket relative to the additional chilled beam side wall between the retracted position (flexed position when the unit 5 is inserted where the end 19 is below the end 20 of support 15) and the deployed position (on end 20 of support 15 in relaxed position of Fig. 1).
Ferrando fails to disclose an additional rotatable mounting bracket having an additional hinge.
Please see the rejection of claim 6 for the modification of the claw 17 into a spring loaded hinge as taught by Randall.
Regarding claim 23, Ferrando as modified further discloses a plurality of rods (threaded rods 13) configured to suspend the mounting strut and the additional mounting strut from a mounting wall such that the mounting strut and the additional mounting strut extend parallel to each other (see Fig. 1 of Ferrando).
Regarding claim 25, Ferrando as modified further discloses wherein the chilled beam side wall and the additional chilled beam side wall (left and right side of casing 1) define a plenum box (casing 1) having a plenum flow path therein (the air flow path within the casing 1).
Regarding claim 26, Ferrando as modified further discloses wherein the rotatable mounting bracket is spring-loaded such that a spring force causes the deployed position and resists the retracted position (see the modification in claims 6 above, the claws are modified into a spring loaded hinge having a bias away from casing 1 and resists rotation towards casing 1).
Regarding claim 27, Ferrando as modified further discloses comprising a spring (coil spring 64 of Randall) disposed about the hinge of the rotatable mounting bracket (about the hinge barrel 60 of Randall), wherein the rotatable mounting bracket is spring-loaded via the spring (the end 18 is spring loaded by the spring in the hinge of Randall).
Regarding claim 28, Ferrando as modified further discloses wherein the rotatable mounting bracket comprises a flange (lugs 78 of Randall) configured to contact the chilled beam side wall to resist the spring force while the rotatable mounting bracket is in the deployed position (the lugs 78 of Randall rests on the surface of casing 1 to resist further rotation of the end 18).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrando (ES 2142229 B1) in view of Randall (US Patent No. 2,971,666) and Kramer (US Patent No. 3,536,287) as applied to claim 21 above, and further in view of Sharp (US Patent No. 4,499,166).
Regarding claim 24, Ferrando fails to disclose a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut.
As noted in claim 17 above, Sharp (Fig. 2) disclose a cross-bracket (16) configured to engage the first mounting strut (14 on front side of the fixture 21) and the second mounting strut (14 on back side of the fixture 21) to stabilize a distance between the first mounting strut and the second mounting strut (the bracket 16 fixes the distance between the brackets 14 so that the fixture hangs on the brackets 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a crossbracket configured to engage the mounting strut and the additional mounting strut to stabilize a distance between the mounting strut and the additional mounting strut in Ferrando as taught by Sharp in order to prevent undesired movement of the supports 15.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding claim 1 that no motivation to modify Ferrado in view of Oishi and the modification is based on hindsight bias, it is noted that Ferrado fails to disclose how claws 16 and 17 are attached on opposite sides of the A/C unit 5 and Oishi is relied upon a teaching of using screws 11 so that a bracket can be fixed to the body of the A/C unit. Also, the citation of paragraph 29 of Ferrado in the argument discloses how the ends 18 and 19 of claws 16 and 17 are crimped into ends of supports 15, but not how the claws 16 and 17 are attached on opposite sides of the A/C unit 5. Therefore the modification is not based on hindsight bias, and in fact, the use of fasteners is old and commonly known to join two parts so one of ordinary skill in the art is motivated to provide screws so that the claws 16 and 17 can be joined onto respective sides of the A/C unit 5. 
In response to applicant’s argument regarding claim 13, it is noted that the modification does not remove supports 15 and replace them with the cross-bracket of Sharp. To clarify, Ferrado only discloses two supports 15 and Sharp discloses a rectangular structure which provides a stable support for the light fixture 21. The modification of Ferrado in view of Sharp adds two more supports 15, one in front of the unit 5 in Fig. 1, and another one behind the unit 5 in Fig. 1 (which are cross-brackets with respected to the two original supports 15), with respective rods 13 coupled to the added supports 15 and the ceiling 4. Therefore, a rectangular structure is formed so that eliminates lateral movements in the structure with only two supports 15 and the added support further increases stability for the ceiling mounted A/C unit.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended section of claim 21 is rejected over a new teaching reference Kramer (US Patent No. 3,536,287).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763